Title: To Benjamin Franklin from Benjamin Vaughan, 9 August 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


          
            My dearest sir,
            London, Augt. 9th:, 1783.
          
          Having heard that you have been told at Paris, that Lord Shelburne had used foul play
            about the instructions for removing the troops from New York, I have only to state as a
            fact, that Genl. Gray in a letter I have in my possession addressed to Lord Keppel,
            requests to know on what means he may depend for removing the troops from New York,
            which he says make the grand object of his
              instructions. He says that this
            was the grand object of Sr. Guy Carleton before him, and besides his instructions he
            names three separate dates when the order was sent him,
            (that is, Sr. Guy Carleton.) The chief embarrassments that prevented the evacuation
            were, at one time the want of transports, and at another the severity of the season, and
            at another the want of convoy, especially when the French were on the coast. Nay they
            were even ordered to go to Halifax at one time, rather than stay at New York, which I
            suppose was during the unhealthy or the hurricane season in the West Indies.— I think this is strong evidence.— Savannah
            required 10,000 ton shipping for its evacuation; Charles Town &c 30,000, or three
            times that quantity; & New York three times that quantity again, (that is, some 300
            ships probably as transports.)— The whole of Genl Gray’s letter, written after his
            appointment and before his intended departure, is in the strain of the evacuation being the
            great & primary object of his mission.— Ld. Keppels answer was a paltry one.
          A second charge I hear of is, that Lord Shelburne put the Spaniards in possession of
              Florida, to put them in the way of
            quarrelling with you.— I shall here only relate facts. The preliminaries were signed on
            a Monday. On the preceding Friday or saturday, Mr. Fitzherbert went to barter East Florida for Logwood cutting &c in the Bay. It
            was a prevailing opinion here, that Florida was a sand-bank; that with Spaniards &
            Americans for neighbors, it was never worth holding by itself; that its negroes would
            always be running away; that the Indians woud probably be made troublesome; that the
            troops would die; and that after all, it would turn out at last Americas.— Lord Shelburne in a peace where so much was given away, must be
            strangely framed to be supposed to give away by choice, and upon such an uncertainty as
            a quarrel TO
            arise about boundaries.— Lord Shelburne was not a minister
            for Frenchmen, well
            understanding him, to relish; nor was he a minister for ambitious English placemen to relish, or their
            weaker minded adherents. And to say the truth, for I love frankness, his method of
            speaking begets often more suspicion of his soundness than is well founded. Of this
            gentleman I have known a great deal, angry & pleased, hoping & disappointed;
            & I think him still a real, fair-meaning, bold
            statesman.
          I have been silent about his adversaries. I am not inclined to attempt persuading every
            American, that every other man in England, or at least every present
        